—In an action to recover the proceeds of a mortgage insurance policy, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered August 6, 1997, as denied its motion for summary judgment dismissing the complaint, and the plaintiff cross-appeals from so much of the same order as denied its cross motion for summary judgment on the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, and the defendant’s motion for summary judgment dismissing the complaint is granted; and it is further,
Ordered that the order is affirmed insofar as cross-appealed from; and it is further,
Ordered that the defendant is awarded one bill of costs.
Michael and Joan Happ obtained a mortgage loan from the plaintiff. The Happs defaulted on the loan, and the plaintiff brought this action to recover $54,042.90 under a policy of private mortgage insurance issued by the defendant. We agree with the defendant’s contention that it was entitled to summary judgment. The defendant provided sufficient documentary evidence to show that the Happs made certain material misrepresentations in connection with their mortgage application and that the plaintiff was bound by the misrepresentations (see, Sunrise Fed. Sav. Bank v Verex Assur., 204 AD2d 617).
The plaintiffs contentions are without merit. Bracken, J. P., Miller, O’Brien and Copertino, JJ., concur.